United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         March 24, 2004
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10883
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

LLOYD JORDAN,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:03-CR-100-A-ALL
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Lloyd Jordan appeals the sentence imposed following his

guilty-plea conviction for possession with intent to distribute

less than 50 kilograms of marijuana.   He argues that the district

court used the incorrect burden of proof in determining the drug

quantity involved in the offense for sentencing purposes.         The

difference in possible sentences did “not constitute such a

dramatic effect that it would justify considering, much less

imposing, the higher burden of proof.”    See United States v.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10883
                                 -2-

Carreon, 11 F.3d 1225, 1240 (5th Cir. 1994)(difference in

possible sentences of six to 20 years did not justify higher

burden of proof).

     Jordan argues that the district court clearly erred in

determining the quantity of marijuana involved in his offense.

Because the facts presented in the Presentence Report (PSR) were

supported by an adequate evidentiary basis and because Jordan did

not offer any evidence to rebut the facts set forth in the PSR,

the district court did not clearly err in determining that Jordan

was responsible for a 400-pound marijuana shipment for sentencing

purposes.   See United States v. Edwards, 65 F.3d 430, 432 (5th

Cir. 1995).

     Jordan argues that the district court erred in denying him a

three-point reduction in his offense level for acceptance of

responsibility.   The district court determined that Jordan

frivolously contested his involvement in the 400-pound marijuana

shipment, that Jordan failed to discuss some of his financial

transactions with the probation officer, and that Jordan’s

transfer of a white Tahoe to his mother and stepfather was not a

legitimate transaction.   Because the district court’s

determination was not without foundation, the district court did

not err in denying Jordan a three-point reduction for acceptance

of responsibility.     See United States v. Anderson, 174 F.3d 515,

525 (5th Cir. 1999).

     AFFIRMED.